— In á matrimonial action, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Lockman, J.), entered October 28,1982, as directed him to pay the wife, pendente lite, a total of $100 per week as maintenance, $50 per week as child support, and the carrying charges, fuel and utility bills on the marital residence. The appeal brings up for review so much of an order of the same court, dated December 16,1982, as, upon granted reargument, modified the original determination so as to provide for a weekly payment of $150 as unallocated maintenance and child support and adhered to the original determination in all other respects. Appeal from the order entered October 28, 1982 dismissed. That order was superseded by the order dated December 16, 1982, made upon reargument. Order dated December 16,1982, affirmed insofar as reviewed. Respondent is awarded one bill of $50 costs and disbursements. This action should be tried expeditiously so that the financial capacity and standard of living of the parties can be ascertained (see, e.g., Chemofsky v Chernofsky, 90 AD2d 765; Ellenis v Ellenis, 76 AD2d 880; Fitzgibbon v Fitzgibbon, 74 AD2d 818). Titone, J. P., Gibbons, Niehoff and Boyers, JJ., concur.